People v Harris (2017 NY Slip Op 01005)





People v Harris


2017 NY Slip Op 01005


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2015-09371

[*1]The People of the State of New York, respondent,
vAlfonzo D. Harris, appellant. 


Salvatore C. Adamo, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered September 2, 2015, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was deprived of the right to counsel of his choice during a judicial diversion program status conference is unpreserved for appellate review since he failed to raise this claim before the County Court or move to withdraw his plea of guilty (see CPL 470.05[2]; People v Cooney, 120 AD3d 1445, 1446; People v Metovic, 48 AD3d 832).
Contrary to the defendant's contention, the County Court's determination that the defendant violated the conditions of his release under the judicial diversion program was supported by a preponderance of the evidence (see People v Keller, 139 AD3d 755; People v Rera, 103 AD3d 922, 923).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., HALL, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court